Citation Nr: 0706947	
Decision Date: 03/09/07    Archive Date: 03/20/07	

DOCKET NO.  02-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
postoperative residuals of degenerative disc disease of the 
lumbar spine, with a history of herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
October 1991, with additional unverified service of 7 years, 
6 months and 29 days.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a rating decision of November 1999, the RO denied 
entitlement to service connection for a herniated nucleus 
pulposus at the level of the second and third lumbar 
vertebrae.  In a subsequent decision of May 2001, the RO 
denied entitlement to service connection for herniated 
nucleus pulposi at the levels of the second through the fifth 
lumbar vertebrae, finding that the evidence submitted since 
the time of the November 1999 decision, while new, was not 
material.  The veteran voiced no disagreement with either the 
November 1999 or May 2001 decision, with the result that 
those decisions have now become final.  Since the time of the 
May 2001 decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO continued 
its denial of service connection for the postoperative 
residuals of degenerative disc disease of the lumbar spine, 
and the current appeal ensued.  

Upon review of this case, it is clear that the RO has 
adjudicated the issue of service connection for the 
postoperative residuals of degenerative disc disease of the 
lumbar spine on a de novo basis.  Despite the determination 
reached by the RO, the Board must first find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously-denied claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  See also VAOPGCPREC 5-92.  Because 
the RO has afforded the veteran a greater review on the 
merits of his claim than was otherwise warranted, the Board 
does not believe that the veteran will be prejudiced by 
deciding his case at this time on a new and material basis.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the record would appear to indicate that the 
veteran has chosen not to perfect his appeal as to the issues 
of service connection for major depression and hepatitis C.  
Accordingly, those issues are not currently before the Board.  

Based on the evidence of record, it is unclear whether the 
veteran wishes to pursue the issue of an increased evaluation 
for service-connected lumbosacral strain.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for the postoperative 
residuals of degenerative disc disease of the lumbar spine on 
a de novo basis is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In a decision of November 1999, the RO denied entitlement 
to service connection for a herniated nucleus pulposus at the 
level of the second and third lumbar vertebrae.  

2.  In a subsequent decision of May 2001, the RO continued 
its denial of service connection for degenerative disc 
disease of the lumbar spine, specifically, herniated nucleus 
pulposi at the levels of the second through the fifth lumbar 
vertebrae.  

3.  Evidence submitted since the time of the RO's May 2001 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in November 1999 and May 2001 
denying the veteran's claim for service connection for 
herniated nucleus pulposi of the lumbar spine are final.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).  

2.  Evidence received since the time of the RO's May 2001 
decision denying entitlement to service connection for 
herniated nucleus pulposi of the lumbar spine is new and 
material, and sufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on the claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of July 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for direct 
service connection for the postoperative residuals of 
degenerative disc disease of the lumbar spine, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and a transcript of a videoconference 
hearing in October 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional 
evidence that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Kent v. 
Nicholson, 20 Vet App.1 (2006).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an October 2006 
videoconference hearing before the undersigned Veterans Law 
Judge; VA and private medical records; VA and private 
examination reports; various statements from the veteran's 
private physicians; and statements by the veteran's spouse 
and former service associates.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober,14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for the 
postoperative residuals of degenerative disc disease of the 
lumbar spine.  In pertinent part, it is argued that the 
veteran's degenerative disc disease of the lumbar spine had 
its origin during his period of active military service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  However, once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that determination, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim for service connection 
for degenerative disc disease of the lumbar spine was filed 
in July 2002, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to his claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.156 (2005).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the RO decision in 
November 1999, it was noted that, while on magnetic resonance 
imagining studies in 1994, there were present degenerative 
disc changes at the lower lumbar levels, further examination 
showed no evidence of any disc herniations.  Additional 
evidence was to the effect that the veteran had injured his 
back in an on-the-job injury while lifting.  Moreover, 
following a VA orthopedic examination in October 1999, the 
examiner was of the opinion that "all of (the veteran's) 
current back pain...(was) related to work-related disc 
herniation."  Based on such evidence, the RO concluded that 
there was no relationship between the veteran's herniated 
nucleus pulposus at the level of the second and third lumbar 
vertebrae and service-connected lumbosacral strain, and that 
service connection for the veteran's degenerative disc 
disease was, therefore, denied.  

At the time of a subsequent RO decision in May 2001, it was 
noted that the veteran's service medical records were 
negative for evidence of any herniated nucleus pulposus.  
Rather, the evidence of record indicated that the veteran had 
injured his back in the performance of his duties with the 
United States Postal Service.  Once again, it was noted that, 
following a VA examination in October 1999, the examiner was 
of the opinion that the veteran's herniated nucleus pulposus 
was work related, and unrelated to service-connected lumbar 
strain.  Based on such evidence, the RO concluded that 
evidence submitted since the time of the previous 
November 1999 decision, while new, was not directly relevant 
to the issue under consideration, which is to say, not 
material.  The previous decision of November 1999 denying 
service connection for degenerative disc disease of the 
lumbar spine was, therefore, confirmed and continued.  As 
noted above, the veteran voiced no disagreement with either 
the November 1999 or May 2001 rating decision, both of which 
have now become final.  

Evidence submitted since the time of the RO's May 2001 
decision, consisting for the most part of VA and private 
treatment records and examination reports, as well as 
statements from the veteran's private physicians, and 
testimony by the veteran during the course of a 
videoconference hearing in October 2006, is both "new" and 
"material" as to the issue of service connection for 
degenerative disc disease of the lumbar spine.  More 
specifically, since the time of the RO's May 2001 decision, 
the veteran has submitted statements by his private 
physicians raising the possibility that his current 
degenerative disc disease of the lumbar spine is, in some 
way, related to service.  

In that regard, in correspondence of August 2002, one of the 
veteran's private physicians indicated that the veteran 
suffered from degenerative disc disease dating back to 1994 
which was "clearly related to his injury sustained and 
covered by the VA."  Moreover, in a statement of August 2002, 
another of the veteran's private physicians wrote that, when 
first seen in 1998, the veteran had indicated that his back 
problems dated back to the early 1980's following an injury 
sustained in the United States Army.  According to the 
veteran's private physician, his (the veteran's) initial 
injury while in the Army in the 1980's might have been the 
start of the degenerative disc process which had progressed 
over a period of time.  

The Board observes that, in correspondence of November 2004, 
another of the veteran's private physicians wrote that the 
veteran had been his patient for chronic low back pain 
subsequent to an injury sustained in the military while 
lifting a trailer in 1982.  According to his private 
physician, the veteran had been given a diagnosis of 
degenerative disc disease by the VA in 1994.  Under the 
circumstances, it was the opinion of the veteran's private 
physician that the veteran's chronic back pain was related to 
his original injury "sustained and covered by the VA."  
Significantly, the sole low back disability currently 
"sustained and covered by the VA" is lumbosacral strain.  

Based on the aforementioned, the Board is of the opinion that 
evidence submitted since the time of the May 2001 rating 
decision provides, at a minimum, a "more complete picture of 
the circumstances surrounding the origin" of the veteran's 
degenerative disc disease of the lumbosacral spine, and, as 
such, is sufficient to a proper reopening of the veteran's 
previously-denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under such circumstances, the Board is of 
the opinion that the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine has been 
reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for the postoperative 
residuals of degenerative disc disease of the lumbar spine, 
with a history of herniated nucleus pulposus, has been 
reopened, and, to that extent, the appeal is allowed.  


REMAND

Having determined that the veteran's claim of service 
connection for the postoperative residuals of degenerative 
disc disease of the lumbar spine has been reopened, the Board 
must now turn to a de novo review of all pertinent evidence 
of record.  In that regard, in addition to direct service 
connection, the veteran has clearly voiced an alternative 
argument that his current degenerative disc disease of the 
lumbar spine is proximately due or the result of service-
connected lumbosacral strain.  A review of the record, 
however, fails to document that the veteran was ever provided 
with VCAA-complying notice with respect to his claim for 
secondary service connection.  More specifically, while in 
correspondence of July 2003, the veteran was furnished 
information regarding the requirements for an award of 
service connection on a direct basis, he was never, in fact, 
provided the requisite information regarding secondary 
service connection, a matter clearly at issue in this case.  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions"  

1.  The RO should furnish the veteran and 
his accredited representative copies of 
all pertinent laws and regulations 
governing the award of service connection 
on a secondary basis.  Moreover, a copy 
of this notification should be made a 
part of the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2006, the date of the 
most recent VA orthopedic examination of 
record, should then be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then review the 
veteran's claim for service connection 
for the postoperative residuals of 
degenerative disc disease of the lumbar 
spine on both a direct and secondary 
basis.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in April 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


